DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–20 are pending.
Claims 1–20 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 8, 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Heffernan et al. (2012/0158954) in view of Achlioptas et al. (2006/0233106), and further in view of Hagen (2002/0075844).
Regarding claims 1, 8 and 15, Heffernan substantially teaches A load balancer comprising: at least one processor;
memory including instructions that, when executed by the at least one processor, cause the at least one processor to at least (Fig. 15):
perform a lookup using a session identifier of a monitoring message received at the load balancer (Figs. 2 and 3; ¶71, impression monitor system 132 is shown, where impressions can be collected directly from panelist computer 202, or through partners 206 and 208, or via panel collection platform 210; the stored impressions include at least two different identifiers as shown, i.e. User ID and campaign ID),
the monitoring message requesting an update to a session (Fig. 3; ¶¶79-81, client computer 200 can send a beacon request 304 [which can equate to a request to log a particular impression with all the corresponding metadata] to impression monitor system 132 which can be received by the impression monitor system 132);
the impression processor to credit a media presentation identified in a payload of the received message (Figs. 2 and 3; ¶128, beacon request can log an impression into its database).
However, Heffernan does not explicitly teach the load balancer, the session identifier including an impression processor identifier, determine whether a difference between a time of last activity of the session and a time of receipt of the received message exceeds a threshold duration; and in response to determining that the difference does not exceed the threshold duration: update the time of last activity of the session to the time of receipt of the received message; and

route the received message to the impression processor (Fig. 1; ¶22, routing component 102, via particular routing function 108, can route incoming messages associated with particular session and ID to a particular host),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Heffernan using Achlioptas to implement the "load balancer" functionality that was known in Heffernan in detail so that the processing of impressions as disclosed in Heffernan could be distributed or performed in parallel as disclosed in Achlioptas. By employing methods as taught in Achlioptas to implement the load balancing system, Heffernan would have enjoyed massive processing capabilities offered by distributed systems so that processing times would have decreased as needed.
However, the teachings do not explicitly teach determine whether a difference between a time of last activity of the session and a time of receipt of the received message exceeds a threshold duration; and in response to determining that the difference does not exceed the threshold duration: update the time of last activity of the session to the time of receipt of the received message; and
Hagen from the same field of endeavor teaches determine whether a difference between a time of last activity of the session and a time of receipt of the received message exceeds a threshold duration; and in response to determining that the difference does not exceed the threshold duration: update the time of last activity of the session to the time of receipt of the received message (Fig. 1; ¶11; ¶40, a “network access server” 7 can act as an access point for plurality of mobile terminals 1 where said terminals can gain access to resources that are behind such access server, such as “network resources within LAN or “local loop” that sits behind a router 14, for example; see also ¶47; Fig. 10; ¶¶193-95, NAS has the ability to determine whether 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Heffernan using Hagen to ensure that a mobile terminal associated with a particular session is in fact still active before routing such connections to resources sitting behind the mobile terminal. By providing load balancer of Heffernan the capability to direct communications toward its monitoring systems but actively ensuring that only the computers that are responsive get routed toward the monitoring systems of Heffernan, Heffernan would have gained advantages by combining Hagen, such as terminating sessions that are no longer actively participating, which would save additional resources of the monitoring system by reducing total number of clients to monitor and process within its systems.

Claims 2-4, 9-11, 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Heffernan et al. (2012/0158954) in view of Achlioptas et al. (2006/0233106), further in view of Hagen (2002/0075844), and further in view of Lemaster et al. (2014/0289830).
Regarding claims 2, 9 and 16, Heffernan, Achlioptas and Hagen teach the limitations of claims 1, 8 and 15 respectively. Hagen further teaches in response to determining that the difference exceeds the threshold duration (Fig. 1; ¶11; ¶40, a “network access server” 7 can act as an access point for plurality of mobile terminals 1 where said terminals can gain access to resources that are behind such access server, such as “network resources within LAN or “local loop” that sits behind a router 14, for example; see also ¶47; Fig. 10; ¶¶193-95, NAS has the ability to determine whether there has been activity since “the last check” for a particular session; if no activity has been detected, a node inactivity counter is incremented and is 
and re-transmit the monitoring message (inactivity check can be performed periodically, even in between times where system being monitored intermittently loses connection, as long as IP address being checked is the same, for example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Heffernan using Hagen to ensure that a mobile terminal associated with a particular session is in fact still active before routing such connections to resources sitting behind the mobile terminal. By providing load balancer of Heffernan the capability to direct communications toward its monitoring systems but actively ensuring that only the computers that are responsive get routed toward the monitoring systems of Heffernan, Heffernan would have gained advantages by combining Hagen, such as terminating sessions that are no longer actively participating, which would save additional resources of the monitoring system by reducing total number of clients to monitor and process within its systems.
However, the teachings do not explicitly teach instruct a media device originating the monitoring message to request a new session identifier and
Lemaster from the same field of endeavor teaches instruct a media device originating the monitoring message to request a new session identifier (Figs. 3 and 4; ¶88, SAG system acting as a mediator between a remote user to access destination device, can identify that a remote user has disconnected or terminated from the session in some fashion and require the remote user to request that the mediator SAG system register a new session for the remote user in order to connect to a destination device again; see also ¶61) and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Heffernan using Lemaster to ensure that once connection has been terminated due to reasons such as inactivity as disclosed in Hagen above, the session 

Regarding claims 3, 10 and 17, Heffernan, Achlioptas, Hagen and Lemaster teach the limitations of claims 2, 9 and 16 respectively. Heffernan further teaches transmit the first session identifier to a media device to be used by the media device when transmitting the subsequent messages (Fig. 3; ¶¶79-81, Beacon response 306 to the beacon request 304 can be sent; such information includes how to redirect beacon requests to other targets if need be); and
the impression processor to credit a media presentation identified in a payload of the first received message (Figs. 2 and 3; ¶128, beacon request can log an impression into its database).
Achlioptas further teaches wherein the received message is a first received message, the session identifier is a first session identifier, the impression processor identifier is a first impression processor identifier (Fig. 1; ¶4, load-balancer that monitors host status can assign an incoming "session" and assign said session to a particular host, maintaining affinity of the host to a session by remembering said affinity; ¶25, generation and assignment of session ID to a particular session is disclosed), and
the instructions, when executed, cause the at least one processor to: in response to a second received message requesting a second session identifier, create the second session 
the second impression processor identifier to identify a second impression processor to process subsequent messages that include the second session identifier (Fig. 1; ¶¶24-26);
route the second received message to the impression processor identified by the first session identifier (Fig. 1; ¶22, routing component 102, via particular routing function 108, can route incoming messages associated with particular session and ID to a particular host),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Heffernan using Achlioptas to implement the "load balancer" functionality that was known in Heffernan in detail so that the processing of impressions as disclosed in Heffernan could be distributed or performed in parallel as disclosed in Achlioptas. By employing methods as taught in Achlioptas to implement the load balancing system, Heffernan would have enjoyed massive processing capabilities offered by distributed systems so that processing times would have decreased as needed.

Regarding claims 4, 11 and 18, Heffernan, Achlioptas, Hagen and Lemaster teach the limitations of claims 3, 10 and 17 respectively. Achlioptas further teaches wherein the second impression processor identifier is the same as the first impression processor identifier (Fig. 1, sessions having same ID can be directed to the same host).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Heffernan using Achlioptas to implement the "load balancer" functionality that was known in Heffernan in detail so that the processing of impressions as disclosed in Heffernan could be distributed or performed in parallel as disclosed in Achlioptas. By employing methods as taught in Achlioptas to implement the load balancing system, Heffernan would have enjoyed massive processing capabilities offered by distributed systems so that processing times would have decreased as needed.

Claims 5, 6, 12, 13, 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Heffernan et al. (2012/0158954) in view of Achlioptas et al. (2006/0233106), further in view of Hagen (2002/0075844), further in view of Lemaster et al. (2014/0289830), and further in view of Wilson (2016/0232570).
Regarding claims 5, 12 and 19, Heffernan, Achlioptas, Hagen and Lemaster teach the limitations of claims 3, 10 and 17 respectively. However, the teachings do not explicitly teach wherein the second received message includes at least one of a user identifier or a device identifier, and instructions, when executed, cause the at least one processor to: perform a lookup using the at least one of the user identifier or the device identifier to determine if collection of monitoring information from the media device is permitted; and in response to determining that the collection of monitoring information is not permitted, transmitting an opt-out instruction to the media device, the opt-out instruction to inform the media device that the collection of monitoring information is not permitted.
Wilson from the same field of endeavor teaches wherein the second received message includes at least one of a user identifier or a device identifier (¶¶9-11, a user device that is attempting to opt-out of receiving a targeted advertising can be identified uniquely by its IP address of a user device and/or geographic area of the user device and/or HTTP header field), and
instructions, when executed, cause the at least one processor to: perform a lookup using the at least one of the user identifier or the device identifier to determine if collection of monitoring information from the media device is permitted (Fig. 2; ¶¶29-35, users that are specifically opting out of targeted advertising and/or behavioral tracking can keep its preferences stored in a database, which the underlying system can obtain in order to determine whether such targeted advertising is allowed); and

the opt-out instruction to inform the media device that the collection of monitoring information is not permitted (see also ¶¶9-11, ¶¶40-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Heffernan using Wilson to implement a well-known method of opt-out system so that users can further control privacy related matters when being specifically targeted for advertising purposes.

Regarding claims 6, 13 and 20, Heffernan, Achlioptas, Hagen, Lemaster and Wilson teach the limitations of claims 5, 12 and 19 respectively. Wilson further teaches wherein the opt-out instruction is further to cause the media device to request user permission to enable monitoring (Fig. 5; ¶138, Yes/No option can be selected by an individual wishing to not opt-out in sections 504, 518, 520 and 522).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Heffernan using Wilson to implement a well-known method of opt-out system so that users can further control privacy related matters when being specifically targeted for advertising purposes.

Claims 7 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Heffernan et al. (2012/0158954) in view of Achlioptas et al. (2006/0233106), further in view of Hagen (2002/0075844), further in view of Lemaster et al. (2014/0289830), further in view of Wilson (2016/0232570), and further in view of Lawson (2014/0337130).

Lawson from the same field of endeavor teaches wherein the second received message further includes an application identifier, and the at least one processor is to perform the lookup based on the application identifier (¶63, impression recording unit can include information such as "profile id, app id, and beacon id").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Heffernan using Lawson to provide more statistical vectors for the statistical analysis system of Heffernan. Though Heffernan can provide certain statistical analysis given the impression data and the multitude of variables it has at its disposal, providing even more statistical dataset from which to analyze the impression data would have provided useful and would have given the ordinarily skilled more capabilities to add onto Heffernan overall.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Showers et al. (2014/0365304) discloses specific methods regarding targeted offers being distributed via load-balanced servers where such offer distributions are monitored based on thresholding of time window of last updated geolocation information; and
Yan et al. (2014/0172813) discloses processing user log sessions in a distributed system including impression data.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458